internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09 plr-126829-00 date date legend trust date grantor spouse date child child child child date letter court grandchild grandchild dear sir this letter responds to your letter dated date and subsequent correspondence submitted on behalf of trust requesting rulings under sec_61 sec_661 sec_1001 and sec_2601 of the internal_revenue_code plr-126829-00 trust was created on date by grantor for the benefit of spouse and the issue of grantor and spouse article two a of the trust agreement provides the trustees may in their discretion accumulate the income of trust and add it to principal or at any time or from time to time distribute any part or all of the income and principal of trust to or among grantor’s lineal_descendants and their spouses and spouse article two b provides that the distributions authorized under article two a may be outright or in further trust for any one or more of the classes among which the trustees may distribute however any distribution to a new trust shall be made so that no part of the income or principal of such new trust will at any time be distributed to any person to whom a distribution could not have been made under the trust article two c provides that if not otherwise terminated sooner trust shall terminate twenty years and eleven months after the death of the last survivor of spouse and all grantor’s lineal_descendants living at the time of creation of trust upon such termination the trustees shall distribute all property remaining in trust including all principal and undistributed_income per stirpes to those of grantor’s lineal_descendants to whom the trustees were authorized to make distributions from such trust immediately before such termination the members of the oldest generation of such descendants of which there is a member living at the time when the interests vest shall be taken to be the head of the respective stocks of lineal_descendants spouse died on date grantor and spouse had four children child child child and child currently child has four children child has three children and two grandchildren child has two children and child has two children after spouse’s death the trustees decided to create subtrusts to benefit grantor’s grandchildren and fund them with distributions from trust under the authority granted to them in the trust agreement on date the internal_revenue_service service issued letter which concluded that trust was irrevocable on date in addition the service concluded that assuming that the subtrusts including subtrust h created by the action of the trustees were authorized under the terms of article two of trust in accordance with applicable state law then the transfer of assets from trust to the various subtrusts would not be treated as an addition actual or constructive of corpus to trust or to any of the subtrusts the service also concluded that each of the proposed subtrusts including subtrust h would be considered to have been irrevocable on date article two a of the proposed subtrust h provides that the trustees in their discretion may accumulate the income of the trust and add it to principal or may at any time or from time to time distribute any part or all of the income and principal of the trust to or among the beneficiary class that is active the initial active beneficiary class shall consist of grandchild her lineal_descendants and the spouses sic of grandchild and her sic lineal_descendants if no member of the initial beneficiary plr-126829-00 class is living then the beneficiary class that is active shall consist of grandchild his lineal_descendants and the spouses sic of grandchild and his sic lineal_descendants if no member of the second beneficiary class is living then the beneficiary class that is active shall consist of child 3's lineal_descendants and their spouses if no member of the third beneficiary class is living then the beneficiary class that is active shall consist of the descendants of child and their spouses if no member of the fourth beneficiary class is living then the beneficiary class that is active shall consist of grantor’s other lineal_descendants and their spouses subtrust h would have been created under the approval of letter for the benefit of grandchild a child of child funding of subtrust h was delayed however because of additional modifications that needed to be made the trustees have requested rulings regarding the gift generation-skipping and income_tax consequences of the proposed modifications funding of subtrust h will not be made until a ruling is issued by the service the trustees have proposed modifying subtrust h to add a corporate administrative trustee to serve with the three general trustees and to provide a formula for the compensation of the administrative trustee in addition the trustees propose to modify article two a of subtrust h to provide that the trustees in their discretion may accumulate the income of the trust and add it to principal or may at any time or from time to time distribute any part or all of the income and principal of the trust to or among the initial beneficiary class that is then active the initial beneficiary class shall consist of grandchild her lineal_descendants the spouses of grandchild and the spouses of her lineal_descendants if no member of the initial beneficiary class is living then the second beneficiary class that is active shall consist of grandchild his lineal_descendants the spouses of grandchild and the spouses of his lineal_descendants if no member of any prior beneficiary class is living then the third beneficiary class that is active shall consist of the descendants of child and their spouses if no member of any prior beneficiary class is living then the fourth beneficiary class that is active shall consist of child and his spouse if no member of any prior beneficiary class is living then the fifth beneficiary class that is active shall consist of the descendants of child and their spouses if no member of any prior beneficiary class is living then the sixth beneficiary class that is active shall consist of the descendants of child and their spouses if no member of any prior beneficiary class is living then the seventh beneficiary class that is active shall consist of all other descendants of grantor and their spouses except that child and her spouses shall never be deemed to be members of any beneficiary class under this trust agreement and shall never be entitled to principal or income herefrom the dispositive terms of subtrust h will otherwise be essentially the same as the dispositive terms of trust you have requested the following rulings subtrust h will be considered to have been irrevocable on date the transfer of assets from the trust to subtrust h will not be treated as an actual or constructive_addition to subtrust h for purposes of the effective date provisions of sec_26_2601-1 the division of each asset and the transfer of the divided assets from the trust to subtrust h will not cause plr-126829-00 recognition of gain_or_loss under sec_661 by either the trust or subtrust h unless an election is made under sec_643 the division of each asset and the transfer of the divided assets from the trust to subtrust h will not cause recognition of gain_or_loss under sec_1001 by either the trust or subtrust h and the division of each asset and the transfer of the divided assets from the trust to subtrust h will not cause recognition of gain_or_loss by any of the beneficiaries of the trust or of subtrust h under sec_61 or sec_1001 ruling_request sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax gst regulations the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the plr-126829-00 transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust under sec_26_2601-1 a modification that is administration in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in this case the trustees have the authority under article two a and b to create subtrust h for the benefit of grandchild and her lineal_descendants and the spouses of her lineal_descendants the modification will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the proposed modification to subtrust h will not affect the exempt status of trust or subtrust h in this case the addition of a corporate administrative trustee and the provisions made for compensating such trustee are administrative in nature therefore the addition of the corporate trustee will not affect the exempt status of trust or subtrust h based on the information submitted and the representations made subtrust h will be considered to have been irrevocable on date and the transfer of assets from the trust to subtrust h will not be treated as an actual or constructive_addition to subtrust h for purposes of the effective date provisions of sec_26_2601-1 ruling_request sec_643 provides that in the case of any distribution_of_property other than cash to which an election under sec_643 applies i sec_643 does not apply ii gain_or_loss is recognized by the trust in the same manner as if such property had been sold to the distributee at its fair_market_value and iii the amount taken into account under sec_661 and sec_662 shall be the fair_market_value of such property plr-126829-00 sec_643 provides that any election under sec_643 applies to all distributions made by the trust during a taxable_year and is made on the return of the trust for such taxable_year sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that if property is paid credited or required to be distributed in_kind no gain_or_loss is realized by the trust or the other beneficiaries by reason of the distribution unless the distribution is in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed accordingly we conclude that the trust’s distribution_of_property to subtrust h will not cause the trust to realize gain_or_loss provided that the trust does not make an election under sec_643 ruling_request sec_4 and sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 states that gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 and loss is the excess of the adjusted_basis over the amount_realized sec_1_1001-1 provides generally that gain_or_loss realized from an exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy into a tenancy_in_common is a nontaxable_transaction likewise the severance of a joint_tenancy under a partition action pursuant to state law is a nontaxable_transaction in each situation there is no sale_or_exchange and the taxpayers neither realized a taxable gain nor sustained a deductible loss revrul_69_486 1969_2_cb_159 holds that a non-pro rata distribution of trust corpus in_kind by mutual agreement of the beneficiaries is subject_to gain_or_loss treatment under sec_1001 the trust instrument cited in the ruling did not contain a provision allowing the trustee to make a non-pro rata distribution and local law did not convey authority on the trustee to made a non-pro rata distribution_of_property in_kind where neither the trust instrument nor local law convey authority on the trustee to make a non-pro rata distribution the beneficiaries are viewed as having an absolute right to a plr-126829-00 ratable in-kind distribution accordingly the distribution was equivalent to a ratable distribution to the beneficiaries followed by an exchange between the beneficiaries that was subject_to sec_1001 in 499_us_554 the supreme court addressed the issue of when an exchange of property gives rise to a realization event under sec_1001 under the facts of that case a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial institutions the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlement that are different in_kind or extent u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans u s pincite thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different within the meaning of cottage savings from the property that was given up pursuant to revrul_56_437 the severance of joint_interests is not a sale_or_other_disposition of property within the meaning of sec_1001 accordingly the creation of subtrust h and the distribution of assets from the trust to subtrust h will not cause recognition of gain_or_loss under sec_1001 by either the trust or subtrust h the trust authorizes the trustees to make distributions in further trust provided that the beneficiaries of any newly created trust are limited to those persons eligible as beneficiaries under the trust therefore the beneficiaries of subtrust h and trust do not acquire their interests in subtrust h and trust as a result of the exchange of their interests in the trust but instead by reason of the authority granted to the trustees of the trust to make distributions of trust income or principal in further trust the instant case is analogous to revrul_56_437 in both instances the taxpayers in this case the trustees are exercising their authority granted in the controlling document or pursuant to state law for this reason the exercise of the trustee’s power also is distinguishable from the trustee’s distribution in revrul_69_486 which was not authorized by the controlling document or by state law the creation of subtrust h and the distribution of assets from the trust to subtrust h will not cause recognition of gain_or_loss by any of the beneficiaries of the trust or subtrust h plr-126829-00 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trustee this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
